Case 2 2: ne we) 9056: At Cl.

 

el Ds fie SP COUT 1 of 12.
OT Xve western Derrick oF arr yhvonid

RECEIVED

 

\

 

Neonard Youngs,

 

 

   

' May 14:20 ig.
NERC L. FRAT. \ CLERK, U.S. DISTRICT COURT -
(cuss Heren., ) Moti CiviliAchion Wo. 14-Sta
| \

 

 

V.

 

\
\
t
.
1

 

A\le: aaneny County Jo, Daouby L Suty Telal Dernans

\oveo. K, William, Modoc Seri Tonminens Danaes Claw

Delestor aki ne Conditions Claw
ey i AD4% Mesiaion Kejue sted

 

 

    

io

   
   

 

oe ¥ EAN a AG
. one ial Cogacly

a
—

 

 

. 4. Joasdichion x venue —

 

 

[4. Wig 6 @ civil ackion authorized by 44 Us. Cc. Sechion eo
Ito cedcess Ave dcPeivebien, Undec Coloc ot Shake. law, of CLAWS
Secured: by Le canstitubion of dee onits

od Ghakes, Ye Ceca
Was Jursdichion under Yee i) é S. Co

 

 

 

Seckicn 3a) awk 134% CaC2),
Viowhi€ls Seek dectocakocy sewel Cucsuant bo $8 US.0+ Section
Aol ord Moh. Mawes Clams Cor ndenckive elie? are calhsives
[by 26 US. Seckion Ld: $2, 3 B364 ocd Tole és of dhe

oF cul Yroced ute. - PAF OTE AE S Class ACTIONS zs vy
FSL Rise oF CEL PCO .

 

 

 

 

 

federal tutes
Ror TO RKYSQZ OF THE

 

 

a. The Westen Diskcide of Pens Nylvania 5 on ables Or ate
| venue Undec bs S.C. Secon 1341 CbdG 4) becouse veS where
Mae 2venks ising tiSe to his Claw...

y

 

 

 

 

 

IE, Famhitts

Cyage BL)

 

 

 

 
Case 2:19-cv-00569-CRE Document 16 Filed 10/04/19 Page 2 of 12

(

 

Be PLATES «—\S aank wos ak atl Semmes menkioned Werein a Re-

 

Keial Aglomee in She Costody of Line de Par bmenk of Cocteckians,

 

 

Mlaimbhits ace curcently ConSined wy Khe CAcd) Allesveny County
del, in Wash, PA.

 

 

TW. Oz CendankS

 

 

s

LL. Delevdank, De bury LLauca Ke Wiiams i be defuby of tne

 

—

AC}) Alied\eny Counky Said, She iS: legeaily cestonsi ble Loc dre

 

Recalson of ne (acy) avi foc bhe useifese of alt yamates of

 

Haak Sait.

 

 

5, Velendant, Maas Seni kh *S an ofl: € ec of Yre(dey ) UIhG

 

ak ail dimes menioned s Betis Combi ais, acid foe Conk of maser

 

hak AS OSSiQVVER ko dhe C DU) Pisi Plenacy housing unit, avd

 

iS Qicectly wa Charge of bre weilare of aW the Inmates, aS wel

 

as All <Steich: ons, i Lae A\\egwen/ Coumky Yea. “both delencteats

 

 

HC hLed under Co Colat of stake law with Matiicus art Sadistic inteuk

 

 

Te. FackS of Pawsaree Yous

 

foe AL OM Limes mentioned eran celeuank bo dus Case, Mamdi les

 

Lec) \welds in the Dod DiS Plamary Wows wha onik ot Lhe Atigeheny

 

Coouky Sal.
¥

 

 

7. Mlainks0S, Leenecd Young, from on /or about Feburaty 7th $o4

 

until Bresen C On garne even How Wad beew held ana (EAC ChIG

 

(ue FeCCe@kion | SO Vinal we Can nol ave Vas cel bok Ao Show -

 

C Pase es

 

 
Case 2:19-cv-00569-CRE Document16 Filed 10/04/19 Page 3 of 12

 

 

 

oe! z ceeseoio oO mm . f

“fy? t roa 5 AOE s \~ r 2 ® beta 3
> & 3 ih Ww SOK . \bs, 4 VETS BN 4 @ oh. Ve x ANY a “ors Sm, hes ou We iS,
Sarys - Sane ~ .

OMe 8 wae Gv CES ah Ne \. Ven »

 

 

% ROME Nok ad Weak AwO CO) Looe ko Cade Convecsabions

 

 

Me vey ON aeyz On St i ons * S dete Yo Qeouz

 

Vout Bera or and Sick
PShM@ ind Nees C8 cos ng SAOLS |

 

a

 

; . eA T
4, Vowsi vt Ov" Vrese “JO BOCES (OS > VIO Lat o 4 “ A

 

, Getendar& ga ows
Anat reereainion iS o TIBht Mok ¢ . Reich 5 \ Moy

 

awe 2 3 Ch We Wyted
no “hoe >. ry —
UlGS Su ch elt aS Youn com Comet ‘ie. Wee ih tows % ) Wu Maly ne SS im \: vat

 

 

t Of * ri
EW aie, TlamuHs wes —_ : = Ses weds col wel

 

. im cui Ch. dvd
Wienal ond excedcin. Pain waedicablay

 

“ 1; V, cand they Le a be cath ORD Sy
vy DY : de fendavy tnt it t ans .

 

 

‘ ™
; 1 OD : Te. ~
ic. YG vA Ce Oxsec NS ond ALI, \S Le dvs -2 eck he Sly & re, Shy. Wd

 

*)
Ons of Call Vee se.. Bud asec Wack Ne Ath wok: viol ake

 

 

 

may CEC THA
dss TOOLS \y, \. oe \ A 4 An ; :
CALA Ue AN: INO. VAI GLEE YY. “avis Or O1- V2cr Co lov c PALS,
He VIRALe® asseeks ant ng’ Vai thine C7
ee r> ON CL NAG eal oe — C

 

rareaben atcording bo UneCAesy Patic

 

 

4a? ~

oN arty lar . < fn 3, , \ 1 on ow Sonn oe
COMO SS es < S Lay ed CS 1 2BOS: Venues Lia p A J c (< cob LOGE vent?
cen ~ col re was « ane Or a ! ne \. yy ite a Lou. ‘ ‘ ‘
PEO OR NGIAS tad EKSve Vek have Phas wel aes ty be Gay ba

 

vecreakion ak ait and USeS Fald ceslickons as a means ba
».

 

ae 4 ‘ : ~ ,¢ ‘ 7 .
WUT Baradree Cor cemr€dral iwlcackion s

 

3 of ules Kiowa nely
Cd iat Uy wio.\ acd Ake nin,

 

 

 

as
“SD
gS
R
"ty

Wa
Case 2:19-cv-00569-CRE Document16 Filed 10/04/19 Page 4 of 12

 

KE Vetensank UiWiams nos Sold both Clawhees buat She

 

WA Come FO Uoe VlameaClS Ceccealons as a mears bo

 

SAW ToMMiance ond Yo Callow ait cures of Me inde lion.

 

 

IS Vane fO 5 Weis wm aceil will baree C3\ warn lignts. on

 

OTOL Veash \@ Vous & doy Rec bolw helendarks orders turklagut

 

aceess Yo vec o¢ Feesh air Woks causing a drastic Bn and

 

SULCecing 4S wellas delorvakng Condibibions, Mankle has

 

tecreakion SeSkaickion unlil June ibn dota. Cabot S Monlns -

 

Yoko wo idnou ever cise / bcesh aie, 2

 

 

lef. Manbi PS SRoxe by de lendovrte Simi kn aobook CeSteickion for

 

vecceahion ak leash CS) ei gk Wawes and WBS Lord Your Priviekse

 

Vos vecreakion 15 adicoved by mysel& or a Gefuty. When Your behav

 

lacy abrcove uve wilt wok inks enkeonng You oft: bu k Vick winkid you |

 

Vols ath o& Lue cules.

 

\

 

IS, Hoan lt Nokilies Tetonbosnl Swal\. ot Tee teahon be AB ATV OWA

 

Nok a Peivledge and was lotd LaokS whak You betieve and my Set

 

and deLivy bust Mvcums Say i's Ce, Beiy| edge.

 

 

lo. When Vaawte nou ds de Cendauk Swriln of Dain and Suecing

 

Cr lo long derm lacw of Lesh auc and Constawk \aiabang Wa Cetk ten MagtA

 

@xecase ne was oid by dele ndaint Suailta, maiwhain Qe behaviors

 

and USe Medical Sickcatt Wilh @ Smile on defendant Sriln’s (ane.

 

 

 

I. Flavnki {el asseck> Vanek We ss a Ore. keval dee mee ave Laat Wis

 

right Lo Cec r@akion iS being used * “y Ae lendaikS as & Qs Shyer ak avy

 

 

vi

HMawe oe =)
Case 2:19-cv-00569-CRE Document16 Filed 10/04/19 Page 5 of 12

 

2 ox Ne ee A Ca nt faa bOI dee 2. Nees Wlovuabes te ee. iy ae, small Tues
SSR EIS SO

 

* Prowseres
pergte (o> c. Shae yd Othe. Gell, bidsce LOCK Gmeen

* \ fk cad
E ¥ ¥ ENO pe > ATTEN
Wy TAL ws A Tee J y

 

re BRR ) PRCT Oe Aes “resco uo teidde- ep cacceodion eile ——

 

 

Dhani ex aaa ‘enS_2S_ Skill Sutfecang Crom lack

2. é fone. tsk f-
RAVEN Wea EAN EA eA eee

 

cS exanese ome hres TICES TEE te ohn et

 

 

 

= HeaBaGe cae are a \o-2xeceise ho —tulaicla Lisey both

 

 

Sey Leger ncw—kea—oou Lag cUles_omd You

Up
3
A
tox
,
&
x
Q
ee
or
Oe
ch
oe
%y
e
4
y
and
Z

 

®
r panel \aytih—' a 4} Ay : 7
CLAD ve te FY ACRV WR

 

 

ie Docwre, K-Rarc- Re oscorr—Ceidw-Commnhed, Floral ll asyersy ———

 

g \ A 4 a WE ; Col t.
CAMP TIES a ie terkantk Se ey ond 1d OS rel 6 +62 MEG COL tot __.
‘no \e fifo.

4

 

aoe Se % aArorcerecyaA—o BAD AAD
TOsvy VSO CASO Rt ROS -

 

Ay

 

ary NY kok ne longPeried—6F senié of oh of Cellcecren bio

 

2
Braawrert = &s—ynerikat tive $F VaaS Cweeiereh ed oid —na$ hecomeo. dese yr.

 

- hed
takivy COMO RON:

 

 

—
Mts Pain GOS-ece-diagnesed toidh CPTSD) Yo St eco nackic —___

 

Stress S jotbes anne nalongek melee Si Stwaewt Fy.
sk defenter nhS—delibrobeindiltreace bo Leeic

 

 

 

 

 

 

AR au Oh. pois tolia dele vba wks ol Vang eclernrs of long
Coe AVE IK tisk ROT EE A

rt 4 ak A c Cn

ter 1% Continent totdingir) Cait te Cread Lon Hokie delendonks tes, cSrane 405

 

< Loy ok wad bere bo he laid Inet acSe You alt be OV" diese
DOE I REET EAE nt Na et HS — AoA

iw wh 4

 

VOOM IC OWS UK, You Show, S008 oe hayvrvae-

 

( )

ey

oy
fh
I

Ve

 

 

 
Case 2:19-cv-00569-CRE Document16 Filed 10/04/19 Page 6 of 12

fs

 

: : . a wy Vd _
1 Mantay Wealth She Ree DO FIOM TET SINE Tao VO

 

s n 4 » = 4 ho 5 4 ot aa
CSN SRE URES SPOOR QUT SRG ERAT TE SS Ce to FRE

 

v

“ = f : ~“ 4 Ss ‘ fe
WMT OF SEOY Ce rene J YO CHAN OT NIG Tea COD

 

ian oy. + % ty i 4 : ‘ i .
GOWiCla WIG AALS CAOTLE NO Wcntat WEG VOh FETE WA YOURE TT

Z.

 

c om \ : apeneNt } :
Cato | MWe S FRET eS) Toe re tat? YO. Wea Wee TIS > Avid tor

4 ‘ 2. s & ;

 

> a} 2, x 4. Sent,
Sep EN CEG BIAS SAAS CEST ty ORE SRE

<
. eG “a
AN CNET? 2

 

 

Orv AO RD Fag ‘oc Ent
Crntrisric ts Ati Ss _Toce

 

i, -1O.7
4.

 

ss ds ee. . ak! Zz. CT eu x “hos
ote Rami ERIC 6 ARENA IH WES DEeNT Neia on ens} Cesc

La

 

er : o d qa ‘ fod
Tara) Sor OY UTES PG AAS om DATO OES AG ANE ES rrk ret

 

ws Cet wae BY ip Sie” . Pheaseers SKE Hef 2B Bsa —KSERMTEGS——
, ct . "

 

ReSppseigo  SEAGE Sisal. lyr OIF at Tell pssour Cowloca Gp

%

F | >

 

A My ta, . $ <i at my ce bg. : a
J Vlamer te Was Mae ae fees C4) tates bar Face Cont sang tor la

”

ao to

 

P k . fay 4 iw . +f
ra RTATNE TT ERS RET ECS AGCE> Wes FOE CONV ECE OT LEA

Loe

 

3) ‘ = sy ~ fn -% ea = j_ i j 1 .
CECE AVE VA RYT WT EERE OS OE ETT Ga POURAEES CME GIES

 

 

1! + \ 5 ~ a
POY wf bold f LEME ¥ Stay a “sh Vis Out PS CEN HAT gt CET

 

 

TRC RCT RR DYT CE SERCHIONT GR tn ee wokite ;

 

ac VY en { 4 Oe pe Sah
RSs Vantaa IN TOCA GOT Ce endamts Ge WG ATA COW Shige

yh

fy it

oy : \ s g ‘ 4
CHES TE SRO CUR BVT OE POE Fate Cavey Meee iS OPC TSE Of Caer ae

ve

i: t s < 1 h y Q ~ l a 4
Cure tO AND TRY CBRE Ww VTA TIRE ON CRTC Se A Toa ioe FRG

 

~~! : 2 af t 2 5.4, 4
DOE VT PUDUIEWT, “OV by TAG Onde Your wave AN WMC OREO YOu

4 a 4 4 cor a { j
Ce PEACE Sera

 

3 ; sy 4 oc AZ. \ \ 4 t,t
Vii Ue UM AG TY SUK 1G YR FOU we

 

Q ' a, . ;

 

al} jp hy ety toy akwy. i i ne . = 3 foo,
Ph TET An Fe OR TAN CCEA CANTO > OER Tec ea ont

TeSabs ick OVA Ove \ Aad eae HMO ihe } tC Des — \a, ‘2 Macacs be: va] wy aD pics finemtn leh fom Fo) Cm
“ .

 

 

 

 

Veo tea ae a Oxerc cre r i she <
\o RAL UA or sé yp JING Vor te Za \vy Ww he Doe Ieee rig Live Tale
Caick Ya eet 5 + RX RESO. ~
Case 2:19-cv-00569-CRE Document16 Filed 10/04/19 Page 7 of 12

 

Ke Viawhed W\kos wee bok, de Seridanks Wwi\houns and Seer hhy dncch

 

FeCreahion 1S G& Tink and Nok & Pri Vicdae ond baad thes acho

 

o rN Phan Oss “oa a, ae : 7 - i ved i
OFe CAVA Plane Pou, SU tke Wig y ard Emiohora | Assheess Gad vce

 

Wis §, Shing Coy Lue Ce has Viol ng to do Guikh recreation, avd deleridark

 

fe

y i . va r <
asi hia wm Sha tea ak le AS inok She Say >} ye

 

 

Q - ara .
a le Planks Ke Wo eS 12a aay enka Ae ids it WwW SS Lawak: diy ee are Loyd 4 CL ge

 

. co ‘ . wt I. .
Carding aw shit ERNE SS 3 Sore wie py Sic} Rane L255 ui wD Wye cee ~| kc y hive lack

 

s

ot 2x" CSE ave Ve 3h Our ond dnak Lang Bee CRA oR  cecreak-ovy > ere bing

 

WS anental Stole bramenbouSh y< Gd OSked Waa Bhe Sb a end bo thd

 

is . CVU OU | { . . an . ~
Crule avd Gram Puushmenk Gad She Slated “wok onli You boliau/

 

4é

. Lng ; Dom Aue. .
Lwe Tu 2 and Shes? Shang Ou’ \iv.c Cet

 

 

z " . PN ns ‘ \ ‘ : .
Gs Vlaanete Staia Lak he ‘nas becken No cecreabion role by recieve

 

fais Kone ok Wr, Sh waar One del Pek uadsy C070 Yains Cec ren mares) ves Sade

 

OWS war by Wr Oli Os inbevke and CUss Vg Pla ce Vout, SufGembg, avd

 

emolvonal de SieeSS and €wnokonal ido. PLAST EPe SUPFAST Fen (PTSD) Torr

 

 

TRAM CIC STRES—-TESADSE

 

A. Bok vy che ¢ ene EWS UATE Yioks q. Beds ony Bla ng i Or Wid wienial fAavid

 

neathr issues and how dhetr ackons of fecreahan ceSkeactoa iS

 

 

ef&chha Wo wental Sale and heally conce WS GraShK ly, cmd bob

Gefemdanls Slated bruh Placa conit cewmalvy on Cecceaion eSbeick-

 

ton uak i We Potlowus all kee cules aid tmndoove, Wis bebauiolS .

 

 

 

Ww. Ex WouU Shion ot \2@e\ Sewreeys

 

 

eo

Sle Ba tly Qh Qi Gan OS Uste Combaiw DySlew Loy bey avd Solve Fag

 

 

Peablemns Slated ma kd ComPla nk. OM ADE ISbi Boi® boty Clank ECS

Ctrree 7
Case 2:19-cv-00569-CRE Document16 Filed 10/04/19 Page 8 of 12

 

“7

wes ComPlant © sez albaches b. ON Ade 1Gis jer 4 cP eS eanse wad

 

Vf

he

» top mw OS amy he wen f
erty YOCK Guting bag Com Lae \y Co fenGonkS wal & Vecbal died

 

Vou es d or Me eg . a
VV Daw hs "Sy Can Vio’ Oy Veal on Cow Plas Sos Veavn writ

 

cs dedueys rn OY ¢ QaC 3 é Cary hake ik Re. Woaink: ies ? Livece Yate \qus,

 

NO OdeH UCN? VemMed 2a) Linder | aus ko USe, Cow Wai ry SySsteus toe ais

 

ISue.

 

 

4
a he ANe ghnesvy Couey Saul winake ComPlarwk Sys teu Crobibi ls

 

Kiviag ovr S5wes oy O15  Plamnacy Reotecdi ns / BORONS, Were lace

 

ry

ASevkowks oun Yolity Waves ati 2koSbng ProCeedungs Cae CULILSS ves

 

Menkioned Vere MM“ 6S rey ate weyond Ang MiMvoak@ Comllonak (Sou

 

Bolin above Mow GC's Submibked Soabil ond Eocbit a Tak

 

WAS celuoned vUnnanuSecess as Pec Policy Yaak Lacse ISSUES Covi

 

mh ky fs . =
Natty Ve LileA fc oy VANS WOE, Crow? Vea Vite Vom.

 

 

 

“WT. Lae Ge Claus

 

‘

E Span SEGNCGE ~ ng
3, Plana ihe 2 CR “and WWCot ¥ ore by reLecenid ess acaces WS, ic 3k

 

 

pu « Dol ce Lene akS Used ExXies Sve Csre. ag vans St each Plast LE bys

Ke

 

o

Le enying Cecreakion Tighe Foe WgakaS aS 6! mean to funi Sh onklac imi

 

ad

itake, uthen Vlas We LES did Aur hwng te Violate OY Cecceation Cule 3.

 

%®

DefendtonkS schons violated Vlawhtts feo, Site, a ad Rourthbeenbt cme ncn en

 

oe

 

nt to She Viikd Siales ConShbubion, Gud caused eatin Blaiwtiet Bain, Sklering,

 

Pry sical MIU and Ewiokicnal dishress

 

\ Pat On: 4, PRE “ase pas : _
oth defendants violates Plann tls 23 St uh amenimenk Cduks

CA}
Y 2
ios

 

 

e
n

Oy ae ey Vg VAC Pia FE bee SKE bey Seek C&dceSS Lanmwah do Jack
| €'

Oe B=

 
Case 2:19-cv-00569-CRE Document16 Filed 10/04/19 Page 9 of 12

 

 

 

CormPaint SySkuns OF Waring guy ah eal Qcar2ss foc ceskerction fa their
a t
cu “. : “Tlype a i wks \ '
TAINS Vee qese hotde, ObatOry Vinese lem ackiens “nas Causes halen
. we 1
Weave: NE + Yona, Sk Cec ine Brig icalk | Woy did Bundhy CHS, AsShce sO

{

 

 

Alo. Belin de Ran nnks LiSed oma ¢ Canine’ vo Use exeessive Force; ont Toil te

 

Soret We wid conduc, ond GRR Var cminuolion of wiconiveh vial
Corcechk Wie WS ComeuCe, Gund < Ware Conlanueeion at WUS Condu Ch, Vidlabung

 

‘yen Vlarwke&E5 Touckhbeenn awenbmenk oy weilas US25 dellorate wdileerence

 

. 4 9 Ru: wy ws As Cra be Cone cavads SUA Pavghy wae. tay 33 at She ec Nes waelicous

 

Wher, Caving Excessive Porwmnd Soller my.

 

4

 

; ~y a : REET SE -
ST Bob AclenkankS violote BUaialkes cgnis bo Bwaw  “undec Plecce V.

 

~
o-

Ceunky of ocange, $96 73d Wao d ae cic. Looe ) AS wietlas Ateahuny County

 

ait licy Yrok all ceskerChon Must relake cS Le Charges ard not

 

er \ Ma \ Me "7
exceeg 4 CRY S:

 

 

t

S%- The @ Ailedaeny Couey Soak CACEY Wat a Sey cuie / Policy Prot @ Sen.

 

ee gan nol ableat oc bile Ky Comeau hoc Test ChionS So Vheretare Viglates

 

“ask Flaw RES : we Sky Lilla, and Coucbobeertly oamerdivent OF We Comsbtoubon fo

 

rn
4
*

aa

I
wo, a "5 P cay bie Cowbcew Suche 4 S Cac"
*, eM. ‘ee Cedeess &fbra Sauk PASO Sh Paraade, Cowteaws “ Shens j aid 1S Caw AG

 

lol Ramleiges Yon. u Plse rig », Grd Vajum evils Sadish and mataus intent

 

 

<A

Ae Maant, (ECS ‘nas no Wain, adeGuade of Comblole ter weby 2 ib leis Ly Tedees

 

evr 1 ~ - ~ ;
Le DOS BES » bsly Van tes AGS been AN Cant a VA? 5 bo he tadus GA by

 

conduc af del@vians onless Caurck arank Cee cohich Doly Mawmlhees

 

bs
ERK

 

 

y

 

 

 

 
Case 2:19-cv-00569-CRE Document16 Filed 10/04/19 Page 10 of 12

 

Li TAE FOL, Cocwae\ § EG cespeck Cary Reoy. bok Wiis Courk Embers

 

D LAGEMENK |

 

 

‘54. eo CoMkNG, O becho caKon Lok Ure ackds and omiss Lows deSecdhed

 

 

Mere Violoke we TASWES Grades ¥RE Cond but: on and laws of Lye unite
Blokes, a.nd

 

 

nO: A Preliminary Becmanenk indunchion order Ng defendants be Cease

 

neve Use OF Cecreation Ceska ckion Gnd,

 

 

1 Geomting bolln Plas tes ComPens ator damages in Vre amount of

 

380,000 e6Ch, A8ainst Coch defendant Soinky and Severe ty «

 

 

 

a.

Hoe Bsn Moamnihls Seek Puniive damages iW We awa of t4o,coe @acth

 

Bans each defendant Jounbly and Severely.

 

UB, Bothy Plambiles Seex Jury beial on OM ISSues Leiabre by Jucy,

 

 

iti. Both Yanuitl[s aso Seek cecovery VWathe cost in tunis Surk, and

 

 

[~

 

19+ Any addibional rehee Unis Couck dean Just, Profec, and equiteble.

 

4

Dated: Nace 2 doi4

 

 

hesrectfouy Submibled

 

 

 

 

EAC L ‘ FARRAR ‘5 Q ip G 3 . [eon Mad) Ven et (
x Ct 4% 7
1 Oo — aa ao

 

 
Case 2:19-cv-00569-CRE Document16 Filed 10/04/19 Page 11 of 12

 

O56 Second Ave-

 

Rikesbursin YA JOX4

 

 

 

Ves Sicakvon

 

 

T have cead Ve ToreGong Comlank and heceby very Lnat the

 

prodyecs aves hei cre bug, eXcedk AS bo makers alleged on mitormas

 

oo ee ; =
Wrovy ond HeUek, ONE ad bo rose, & S@neve thom to be hue. a Cech Sy

 

under Veauily of Cectucy Pao be Vore Bong iS bru ane Co eC.

 

 

Executed ak Wi Sbucay.2A. 1S4aiG

 

i?
Kad a Len
¢ Poe
2 ry ganst Tre!
CA

 

ai ‘ Bap Sa) ae :
oc hla TARR AR ah DANO s Aprnt 9900 Bese

 

x az Ee |

 

 

x CEB U4CD Yass he

 

 

 

 

 

 

 

 

 

 

 

 

C Rage wd

 
Case 2:19-cv-00569-CRE Document 16 Filed 10/04/19 Pag

ye 12 of 12 |

 

CERTTER CATE OF Sse

 

 

 

 

 

 

 

 

 

CUS. Mig. “TO THE  Pellawureel!

 

|

 

A™.

i) CLO OR Caiar®

 

 

LEESON Prete |

 

0 Gotu aT Ru FO :

 

__PershrGd Of Isa oo

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{ Cou Sense 70 Joes ects

| Deo. aL
| ee - .
OTA CH Mer S” | a
= sz btn ALB L La) XK EAC LEAR RAR TO
nt Lop OF OU eh Lefa K Ce :
| Lily) OF EUS, AUIML SELLE wees Pees. is
col 2 (URE OF iy — 950 Eeyid ez.
“1 2p_sSolgeneatss oF. : : Deibetl 80g
~liL LaF. Puy ttorans Fi —
Ciara corse fouls 2
“| Adore) Foe 4 fonmas- Mises f os Cassel. |

 

 

| ‘
n

 

 

 

 

 

 

 
